Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed on 07/18/2022.
Claims 1-15 are pending.
Claims 1-4, 7-10, and 12 have been amended.

Response to Arguments
Applicant’s arguments, with respect to the claim objections, have been fully considered and are persuasive. Therefore, the objections set forth in the previous office action have been withdrawn.

Applicant’s arguments, with respect to the claim interpretation under 35 U.S.C. 112(f), have been fully considered but they are not persuasive.
Applicant has amended claim 1 (from which claim 6 depends) to add a “digital image processor that comprises” the “unit[s]”, however the fact that a processor comprises the units does not remove the claimed “unit[s]” from passing the three-prong test. The processor is not claimed as performing the actions of the units (as argued), but merely comprises the units with no further insight as to whether the units are software instructions or hardware components. The claimed “matching unit” and “face matching unit” are interpreted as generic placeholders since, based on the claims alone, the units relay no structure seeing that a matching unit and a face matching unit do not possess specific structure by their own definition. Further, the “unit[s]” are claimed to be used for functional purposes, such as the claimed “receiving” and “determines”; thus, the claimed “a matching unit receiving” and “a face matching unit that determines” are sustained as being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Applicant’s arguments, with respect to the rejection(s) of claim(s) 1 and 6 under 35 U.S.C. 112(b), have been considered but they are not persuasive. More specifically, applicant argues that in view of amendments, the units “are performed by ‘a digital image processor’” and the “matching is performed in companion with a database stored in a memory device”. As mentioned above, the amendments to claims 1 now merely state that a processor comprises the units, but the processor is not claimed to be performing the actions of the units or relaying whether the claimed units are software instructions or hardware components; as previously shown in the 112(b) analysis. Therefore, the rejection is sustained.
Additionally, new grounds of rejection under 35 U.S.C. 112(b) have been made in view of amendments.

Applicant’s arguments, with respect to the rejection(s) of claim(s) 1 and 7 under 35 U.S.C. 103, have been considered but are not persuasive. More specifically, the applicant argues that no prior art of reference teaches the amended claim language that now states “wherein all the first inference blocks are turned on and all the second inference blocks are turned off in first mode”, since “Shamesh proposes a scheme that is fundamentally different from the claimed invention…in Shamesh’s low-cost mode, some filters are turned on while other filters are turned off for each block”. The examiner respectfully disagrees. 
Due to the broadness of the claim language regarding the blocks in a layer and block filters, Shamesh has been found to meet all requirement set forth by the claim language. Claim 1: Shamesh, paragraphs 0076-0078 teach a layer’s “selected filters” (all the first inference blocks are turned on) and “unselected filters” (all the second inference blocks are turned off in first mode), where “the selected filters can be applied on the given block” of the input feature map from the previous layer’s selected filters (in which the first inference block receives only an output of the preceding-layer’s first inference block).
Alternatively, paragraphs 0068, 0070, and Fig. 6 teach a given layer’s “filters can be represented in hash values 602 and the hashed values can be sorted/binned into different buckets 603 [depicted as at least four different buckets] (first/second inference blocks). The sorted and binned hash values constitute the index of the filters” that are indicative of filter vectors and inner products. Paragraphs 0073 and 0076-0078 teach querying the index to find filters meeting a criterion for the given layer, thus selecting filters from different hash value buckets (first inference block is turned on and the second inference block is turned off in first mode).
Further, for claim 7: Shamesh, paragraph 0042 and 0045 teach “Each layer's parameters can comprise a set of filters (also termed as kernels, or weight vectors)” and defining the dimensions of the filters (fine-tuning weights of first filters); paragraphs 0073 and 0077-0078 teach querying the index to find filters meeting a criterion for the given CNN layer, thus selecting filters from different hash value buckets (thereby generating a first model), and “for the output feature maps that correspond to the selected filters, the value for the given output position is obtained through the convolution (fine-tuned weights of first filters of the first inference block). For the rest of the output feature maps that correspond to the unselected filters, the value for the given output position is filled in with zero (second filters of all the second inference blocks are set to zero)”.
See 35 U.S.C 103 section for full mapping of claim limitations necessitated by applicant amendments.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a matching unit receiving…and performing matching accordingly to output” in claim 1
“a face matching unit that determines” in claim 6
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 6’s limitations of “a matching unit receiving…and performing matching accordingly to output” and “a face matching unit that determines” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant’s page 5, lines 16-24 recite the claimed operations of the matching and face matching units, but it is unclear to the examiner if the said units are a set of instructions contained within a memory or if they are separate and distinct hardware units that execute instructions to accomplish the claimed operations. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claims so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 7 recite one or both of the limitations “all the first inference blocks” and “all the second inference blocks” with insufficient antecedent basis for this limitation in the claim. The preceding claim limitation merely claims “a first inference block” and “a second inference block”, thus not providing antecedent support.

The dependent claims 2-6 and 8-15 are also subsequently rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shemesh et al (US Pub 20200005119) hereinafter Shemesh, in view of Polyak et al (“Channel-level acceleration of deep face representations”, 2015) hereinafter Polyak.
Regarding claim 1, Shemesh teaches an artificial neural network regularization system for a recognition device, the system comprising a digital image processor that comprises: 
an input layer generating an initial feature map of an image (paragraph 0042 teaches “the input to a first layer (input layer) of a CNN can be an input image…the input or input volume for the first layer can be regarded as comprising three input feature maps (generating an initial feature map of an image)”; paragraph 0045 teaches the “first layer” creating “output feature maps” (alternative generating an initial feature map of an image) that “serves as the input for the next layer”; paragraph 0047 teaches “the term processor referred to herein should be expansively construed to cover any processing circuitry with data processing capabilities, and the present disclosure is not limited to the type or platform thereof, or number of processing cores comprised therein”); 
a plurality of hidden layers convoluting the initial feature map to generate an object feature map (paragraph 0045 teaches the first layer’s “output serves as the input for the next layer” as mapped above; paragraph 0049 teaches “the CNN comprises a plurality of layers each including one or more filters (hidden layers), for each given layer of the plurality of layers, the PMC 102 can be configured to obtain an input comprising at least one input feature map”; paragraph 0042 teaches a layer’s filters are “convolved across” the map (hidden layers convoluting the initial feature map); and paragraph 0062 teaches “output feature maps are then provided (408) to the next layer as input so as to generate the output feature maps of the next layer (generate an object feature map)…until the current layer is the last layer”); and 
a matching unit receiving the object feature map and performing matching accordingly to output a recognition result (paragraphs 0050 and 0055 teach the PMC’s (matching unit) CNN is used for “inferring or predicting facts (output a recognition result) about new data it is presented with, based on its training” for the “feature maps” (receiving the object feature map), including “object classification, image recognition (performing matching accordingly to output a recognition result), [and/or] style transfer”); 
wherein a first inference block and a second inference block disposed in at least one hidden layer of an artificial neural network, the first inference block containing a plurality of first filters and the second inference block containing a plurality of second filters (paragraph 0066 teaches selecting which filters to use “in a given layer of a CNN” (first inference block and a second inference block disposed in at least one hidden layer of an artificial neural network); paragraphs 0077-0078 teach a layer’s “selected filters” (first inference block containing a plurality of first filters) and “unselected filters” (second inference block containing a plurality of second filters)); and 
wherein all the first inference blocks are turned on and all the second inference blocks are turned off in first mode, in which the first inference block receives only an output of the preceding-layer’s first inference block (paragraph 0045 teaches the first layer’s “output serves as the input for the next layer” as mapped above; paragraphs 0076-0078 teach a layer’s “selected filters” (all the first inference blocks are turned on) and “unselected filters” (all the second inference blocks are turned off in first mode), where “the selected filters can be applied on the given block” of the input feature map from the previous layer’s selected filters (in which the first inference block receives only an output of the preceding-layer’s first inference block).
Alternatively, paragraphs 0068, 0070, and Fig. 6 teach a given layer’s “filters can be represented in hash values 602 and the hashed values can be sorted/binned into different buckets 603 [depicted as at least four different buckets] (first/second inference blocks). The sorted and binned hash values constitute the index of the filters” that are indicative of filter vectors and inner products. Paragraphs 0073 and 0076-0078 teach querying the index to find filters meeting a criterion for the given layer, thus selecting filters from different hash value buckets (first inference block is turned on and the second inference block is turned off in first mode)); the first inference block and the second inference block are turned on in second mode, in which the second inference block receives an output of a preceding-layer’s second inference block and the output of the preceding-layer’s first inference block (paragraphs 0068, 0070, and Fig. 6 teach a given layer’s “filters can be represented in hash values 602 and the hashed values can be sorted/binned into different buckets 603 [depicted as at least four different buckets] (first/second inference blocks). The sorted and binned hash values constitute the index of the filters” that are indicative of filter vectors and inner products. Paragraphs 0073 and 0076-0078 teach querying the index to find filters meeting a criterion for the given layer, thus selecting filters from different hash value buckets (first inference block and the second inference block are turned on in second mode). Paragraph 0045 teaches the first layer’s “output serves as the input for the next layer” as mapped above; paragraphs 0076-0078 teach a layer’s “selected filters” (first inference block and the second inference block are turned on), where “the selected filters can be applied on the given block” of the input feature map from the previous layer’s selected filters (in which the second inference block receives an output of a preceding-layer’s second inference block and the output of the preceding-layer’s first inference block)).

Shemesh at least implies the first inference block and the second inference block are turned on in second mode, in which the second inference block receives an output of a preceding-layer second inference block and the output of the preceding-layer first inference block (see mapping above), however Polyak teaches the first inference block and the second inference block are turned on in second mode, in which the second inference block receives an output of a preceding-layer second inference block and the output of the preceding-layer first inference block (sections 3C, 4, and Fig. 1 teach CNN layers having filters, where specific layer filter’s input channels are pruned based on a contribution calculation, thus turning off select filters in the layer. Further, filters obtain input from specific channels of previous layer filter outputs).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Polyak’s teachings of CNN layer filter channel pruning for face recognition into Shemesh’s teaching of CNN layer filter selections in order to “enable efficient usage of such networks on mobile devices” (Polyak, sections 1 and 7).

Regarding claim 2, the combination of Shemesh and Polyak teach all the claim limitations of claim 1 above; and further teach wherein, in the second mode, the first inference block receives only the output of the preceding-layer’s first inference block (Shemesh, paragraphs 0068, 0070, and Fig. 6 teach a given layer’s “filters can be represented in hash values 602 and the hashed values can be sorted/binned into different buckets 603 [depicted as at least four different buckets] (first/second inference blocks). The sorted and binned hash values constitute the index of the filters” that are indicative of filter vectors and inner products. Paragraphs 0073 and 0076-0078 teach querying the index to find filters meeting a criterion for the given layer, thus selecting filters from different hash value buckets (first inference block and the second inference block are turned on in second mode). Paragraph 0045 teaches the first layer’s “output serves as the input for the next layer” as mapped above; paragraphs 0076-0078 teach a layer’s “selected filters” (first inference block and the second inference block are turned on), where “the selected filters can be applied on the given block” of the input feature map from the previous layer’s selected filters (first inference block receives only the output of the preceding-layer’s first inference block)).

Regarding claim 3, the combination of Shemesh and Polyak teach all the claim limitations of claim 1 above; and further teach wherein, in the second mode, the first inference block receives the output of the preceding-layer’s first inference block and the output of the preceding-layer’s second inference block (Shemesh, paragraphs 0068, 0070, and Fig. 6 teach a given layer’s “filters can be represented in hash values 602 and the hashed values can be sorted/binned into different buckets 603 [depicted as at least four different buckets] (first/second inference blocks). The sorted and binned hash values constitute the index of the filters” that are indicative of filter vectors and inner products. Paragraphs 0073 and 0076-0078 teach querying the index to find filters meeting a criterion for the given layer, thus selecting filters from different hash value buckets (first inference block and the second inference block are turned on in second mode). Paragraph 0045 teaches the first layer’s “output serves as the input for the next layer” as mapped above; paragraphs 0076-0078 teach a layer’s “selected filters” (first inference block and the second inference block are turned on), where “the selected filters can be applied on the given block” of the input feature map from the previous layer’s selected filters (first inference block receives the output of the preceding-layer’s first inference block and the output of the preceding-layer’s second inference block)).

Regarding claim 4, the combination of Shemesh and Polyak teach all the claim limitations of claim 1 above; and further teach further comprising a third inference block disposed in said at least one hidden layer, the third inference block containing a plurality of third filters (Shemesh, paragraphs 0068, 0070, and Fig. 6 teach a given layer’s (disposed in said at least one hidden layer) “filters can be represented in hash values 602 and the hashed values can be sorted/binned into different buckets 603 [depicted as at least four different buckets] (the third inference block containing a plurality of third filters). The sorted and binned hash values constitute the index of the filters” that are indicative of filter vectors and inner products. Paragraphs 0073 and 0076-0078 teach querying the index to find filters meeting a criterion for the given layer, thus selecting filters from different hash value buckets (third inference block disposed in said at least one hidden layer, the third inference block containing a plurality of third filters)).

Regarding claim 5, the combination of Shemesh and Polyak teach all the claim limitations of claim 4 above; and further teach wherein the third inference block is turned off in the first mode and the second mode, and is turned on in a third mode (Shemesh, paragraphs 0068, 0070, and Fig. 6 teach a given layer’s “filters can be represented in hash values 602 and the hashed values can be sorted/binned into different buckets 603 [depicted as at least four different buckets] (the third inference block). The sorted and binned hash values constitute the index of the filters” that are indicative of filter vectors and inner products. Paragraphs 0073 and 0076-0078 teach querying the index to find filters meeting a criterion for the given layer, thus selecting filters from different hash value buckets (turned on in a third mode) or leaving certain filters “unselected” (third inference block is turned off in the first mode and the second mode)).

Regarding claim 6, the combination of Shemesh and Polyak teach all the claim limitations of claim 1 above; and further teach wherein the matching unit comprises a face matching unit that determines whether a specific face has been recognized (Polyak, abstract and sections 3 and 7-8 teach mobile devices for executing modules for training a CNN model on a dataset for “face recognition” and calculating prediction accuracy on the outputs (determines whether a specific face has been recognized)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Polyak’s teachings of CNN layer filter channel pruning for face recognition into Shemesh’s teaching of CNN layer filter selections in order to “enable efficient usage of such networks on mobile devices” (Polyak, sections 1 and 7).

Regarding claim 7, Shemesh teaches a multi-stage training method adaptable to an artificial neural network regularization system (paragraph 0001 teaches “The presently disclosed subject matter relates, in general, to the field of neural networks, and more specifically, to methods and systems for optimization of operating a Convolutional Neural Network”), which includes a first inference block and a second inference block disposed in at least one hidden layer of an artificial neural network (paragraph 0066 teaches selecting which filters to use “in a given layer of a CNN” (first inference block and a second inference block disposed in at least one hidden layer of an artificial neural network); paragraphs 0077-0078 teach a layer’s “selected filters” (first inference block) and “unselected filters” (second inference block).
Alternatively, paragraphs 0068, 0070, and Fig. 6 teach a given CNN layer’s “filters can be represented in hash values 602 and the hashed values can be sorted/binned into different buckets 603 [depicted as at least four different buckets] (first/second inference blocks disposed in at least one hidden layer of an artificial neural network). The sorted and binned hash values constitute the index of the filters” that are indicative of filter vectors and inner products. Paragraphs 0073 and 0076-0078 teach querying the index to find filters meeting a criterion for the given layer, thus selecting filters from different hash value buckets (first/second inference blocks)), the method comprising: 
training a whole of the artificial neural network to generate a pre-trained model (paragraphs 0050 and 0066 teach a deployed “trained CNN” (training a whole of the artificial neural network to generate a pre-trained model) and “once the CNN is trained, the filters of each layer in the CNN are determined”); 
fine-tuning weights of first filters of the first inference block while weights of second filters of all the second inference blocks are set to zero, thereby generating a first model (paragraph 0042 and 0045 teach “Each layer's parameters can comprise a set of filters (also termed as kernels, or weight vectors)” and defining the dimensions of the filters (fine-tuning weights of first filters); paragraphs 0073 and 0077-0078 teach querying the index to find filters meeting a criterion for the given CNN layer, thus selecting filters from different hash value buckets (thereby generating a first model), and “for the output feature maps that correspond to the selected filters, the value for the given output position is obtained through the convolution (fine-tuned weights of first filters of the first inference block). For the rest of the output feature maps that correspond to the unselected filters, the value for the given output position is filled in with zero (second filters of all the second inference blocks are set to zero)”); and 
fine-tuning weights of the second filters of the second inference block but fixing weights of the first filters of the first inference block for the first model, thereby generating a second model (paragraph 0042 and 0045 teach “Each layer's parameters can comprise a set of filters (also termed as kernels, or weight vectors)” and defining the dimensions of the filters (fine-tuning weights of first filters); paragraphs 0073 and 0077-0078 teach querying the index to find filters meeting a criterion for the given CNN layer, thus selecting filters from different hash value buckets (thereby generating a second model), and “the output feature maps that correspond to the selected filters, the value for the given output position is obtained through the convolution (fine-tuning weights of the second filters of the second inference block). For the rest of the output feature maps that correspond to the unselected filters, the value for the given output position is filled in with zero (but fixing weights of the first filters of the first inference block for the first model, thereby generating a second model)”).

Shemesh at least implies fine-tuning weights of the second filters of the second inference block but fixing weights of the first filters of the first inference block for the first model, thereby generating a second model (see mapping above), however Polyak teaches fine-tuning weights of the second filters of the second inference block but fixing weights of the first filters of the first inference block for the first model, thereby generating a second model (section 2, page 2165, col. 1, sections 3C, 4, and Fig. 1 teach CNN layers having filters, where specific layer filter’s input channels are pruned based on a contribution calculation; and determining filter tensor weight values and/or if to prune them, thus turning off select filters in the layer (fine-tuning weights of the second filters of the second inference block but fixing weights of the first filters of the first inference block for the first model, thereby generating a second model). Further, filters obtain input from specific channels of previous layer filter outputs).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Polyak’s teachings of CNN layer filter channel and weight pruning for face recognition into Shemesh’s teaching of CNN layer filter selections in order to “enable efficient usage of such networks on mobile devices” (Polyak, sections 1 and 7).

Regarding claim 8, the combination of Shemesh and Polyak teach all the claim limitations of claim 7 above; and further teach wherein, in the step of generating the first model, the first inference block receives only an output of a preceding-layer’s first inference block (paragraph 0045 teaches the CNN first layer’s “output serves as the input for the next layer” as mapped above; paragraphs 0076-0078 teach a layer’s “selected filters” (first inference block) and “unselected filters”, where “the selected filters can be applied on the given block” of the input feature map from the previous layer’s selected filters (in the step of generating the first model, the first inference block receives only an output of a preceding-layer’s first inference block)
Alternatively, paragraphs 0068, 0070, and Fig. 6 teach a given layer’s “filters can be represented in hash values 602 and the hashed values can be sorted/binned into different buckets 603 [depicted as at least four different buckets] (first/second inference blocks  and generating a first model). The sorted and binned hash values constitute the index of the filters” that are indicative of filter vectors and inner products. Paragraphs 0073 and 0076-0078 teach querying the index to find filters meeting a criterion for the given CNN layer, thus selecting filters from different hash value buckets (in the step of generating the first model, the first inference block receives only an output of a preceding-layer’s first inference block)); and in the step of generating the second model, the second inference block receives an output of a preceding-layer’s second inference block and the output of the preceding-layer’s first inference block (paragraphs 0068, 0070, and Fig. 6 teach a given layer’s “filters can be represented in hash values 602 and the hashed values can be sorted/binned into different buckets 603 [depicted as at least four different buckets] (first/second inference blocks). The sorted and binned hash values constitute the index of the filters” that are indicative of filter vectors and inner products. Paragraphs 0073 and 0076-0078 teach querying the index to find filters meeting a criterion for the given layer, thus selecting filters from different hash value buckets (generating a second model). Paragraph 0045 teaches the first layer’s “output serves as the input for the next layer” as mapped above; paragraphs 0076-0078 teach a layer’s “selected filters” (first inference block and the second inference block are turned on), where “the selected filters can be applied on the given block” of the input feature map from the previous layer’s selected filters (the second inference block receives an output of a preceding-layer’s second inference block and the output of the preceding-layer’s first inference block)).

Regarding claim 9, the combination of Shemesh and Polyak teach all the claim limitations of claim 8 above; and further teach wherein, in the step of generating the second model, the first inference block receives only the output of the preceding-layer’s first inference block (Shemesh, paragraphs 0068, 0070, and Fig. 6 teach a given layer’s “filters can be represented in hash values 602 and the hashed values can be sorted/binned into different buckets 603 [depicted as at least four different buckets] (first/second inference blocks). The sorted and binned hash values constitute the index of the filters” that are indicative of filter vectors and inner products. Paragraphs 0073 and 0076-0078 teach querying the index to find filters meeting a criterion for the given layer, thus selecting filters from different hash value buckets (generating a second model). Paragraph 0045 teaches the first layer’s “output serves as the input for the next layer” as mapped above; paragraphs 0076-0078 teach a layer’s “selected filters” (first inference block and the second inference block are turned on), where “the selected filters can be applied on the given block” of the input feature map from the previous layer’s selected filters (the first inference block receives only the output of the preceding-layer’s first inference block)).

Regarding claim 10, the combination of Shemesh and Polyak teach all the claim limitations of claim 8 above; and further teach wherein, in the step of generating the second model, the first inference block receives the output of the preceding-layer’s first inference block and the output of the preceding-layer’s second inference block (Shemesh, paragraphs 0068, 0070, and Fig. 6 teach a given layer’s “filters can be represented in hash values 602 and the hashed values can be sorted/binned into different buckets 603 [depicted as at least four different buckets] (first/second inference blocks). The sorted and binned hash values constitute the index of the filters” that are indicative of filter vectors and inner products. Paragraphs 0073 and 0076-0078 teach querying the index to find filters meeting a criterion for the given layer, thus selecting filters from different hash value buckets (generating a second model). Paragraph 0045 teaches the first layer’s “output serves as the input for the next layer” as mapped above; paragraphs 0076-0078 teach a layer’s “selected filters” (first inference block and the second inference block are turned on), where “the selected filters can be applied on the given block” of the input feature map from the previous layer’s selected filters (the first inference block the output of the preceding-layer’s first inference block and the output of the preceding-layer’s second inference block)).

Regarding claim 11, the combination of Shemesh and Polyak teach all the claim limitations of claim 7 above; and further teach wherein the artificial neural network further comprises a third inference block disposed in said at least one hidden layer (Shemesh, paragraphs 0068, 0070, and Fig. 6 teach a given CNN layer’s (ANN further comprises…disposed in said at least one hidden layer) “filters can be represented in hash values 602 and the hashed values can be sorted/binned into different buckets 603 [depicted as at least four different buckets] (the third inference block). The sorted and binned hash values constitute the index of the filters” that are indicative of filter vectors and inner products. Paragraphs 0073 and 0076-0078 teach querying the index to find filters meeting a criterion for the given layer, thus selecting filters from different hash value buckets (third inference block disposed in said at least one hidden layer)).

Regarding claim 12, the combination of Shemesh and Polyak teach all the claim limitations of claim 11 above; and further teach wherein, in the step of generating the first model and the second model, weights of third filters of the third inference block are set to zero (Shemesh, paragraphs 0068, 0070, and Fig. 6 teach a given layer’s “filters can be represented in hash values 602 and the hashed values can be sorted/binned into different buckets 603 [depicted as at least four different buckets] (the third inference block). The sorted and binned hash values constitute the index of the filters” that are indicative of filter vectors and inner products. Paragraphs 0073 and 0076-0078 teach querying the index to find filters meeting a criterion for the given layer, thus selecting filters from different hash value buckets (generating the first model and the second model) and/or leaving certain filters “unselected” (weights of third filters of the third inference block are set to zero). Further “the output feature maps that correspond to the unselected filters, the value for the given output position is filled in with zero (weights of third filters of the third inference block are set to zero)”).

Regarding claim 13, the combination of Shemesh and Polyak teach all the claim limitations of claim 12 above; and further teach further comprising: fine-tuning weights of the third filters of the third inference block but fixing weights of the first filters of the first inference block and weights of the second filters of the second inference block for the second model, thereby generating a third model (Shemesh, paragraph 0042 and 0045 teach “Each layer's parameters can comprise a set of filters (also termed as kernels, or weight vectors)” and defining the dimensions of the filters (fine-tuning weights of the third filters); paragraphs 0073 and 0077-0078 teach querying the index to find filters meeting a criterion for the given CNN layer, thus selecting filters from different hash value buckets (thereby generating a third model), and “the output feature maps that correspond to the selected filters, the value for the given output position is obtained through the convolution (fine-tuning weights of the third filters of the third inference block). For the rest of the output feature maps that correspond to the unselected filters, the value for the given output position is filled in with zero (but fixing weights of the first filters of the first inference block and weights of the second filters of the second inference block for the second model)”).

Regarding claim 14, the combination of Shemesh and Polyak teach all the claim limitations of claim 7 above; and further teach further comprising: receiving outputs of an output layer of the artificial neural network and performing matching accordingly (Shemesh, paragraphs 0050 and 0055 teach the PMC’s CNN is used for “inferring or predicting facts (ts of an output layer of the artificial neural network) about new data it is presented with, based on its training” for the “feature maps” (receiving outputs of an output layer of the artificial neural network), including “object classification, image recognition (performing matching accordingly), [and/or] style transfer”).

Regarding claim 15, the combination of Shemesh and Polyak teach all the claim limitations of claim 14 above; and further teach wherein the step of performing matching comprises face matching that determines whether a specific face has been recognized (Polyak, abstract and sections 3 and 7-8 teach mobile devices for executing modules for training a CNN model on a dataset for “face recognition” and calculating prediction accuracy on the outputs (determines whether a specific face has been recognized)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Polyak’s teachings of CNN layer filter channel pruning for face recognition into Shemesh’s teaching of CNN layer filter selections in order to “enable efficient usage of such networks on mobile devices” (Polyak, sections 1 and 7).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINT MULLINAX whose telephone number is 571-272-3241.  The examiner can normally be reached on Mon - Fri 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.M./Examiner, Art Unit 2123                                                                                                                                                                                                        

/BRIAN M SMITH/Primary Examiner, Art Unit 2122